                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE DIVISION


 JESSE PIERCE, et al.,                              )
                                                    )
                Plaintiffs,                         )
                                                    )
 v.                                                 )   Civil Action No.: 3:13-cv-00641-DCP
                                                    )
 WYNDHAM VACATION RESORTS, INC.                     )
 and WYNDHAM VACATION                               )
 OWNERSHIP, INC.,                                   )
                                                    )
                Defendants.                         )


      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON THE CLAIMS OF
        PLAINTIFFS JEREMY SAINE, RACHAEL TAYLOR, AND SEAN JETER


        Defendants Wyndham Vacation Resorts, Inc. and Wyndham Vacation Ownership, Inc.

 (“Defendants” or “Wyndham”) respectfully move for summary judgment, pursuant to Fed. R. Civ.

 P. 56, on the claims of the following Opt-in Plaintiffs: Jeremy Saine, Rachael Taylor, and Sean

 Jeter. These Opt-in Plaintiffs’ claims are barred by the doctrine of judicial estoppel, based on their

 nondisclosure of this lawsuit and their FLSA claims in their respective bankruptcy proceedings.




                                                Respectfully submitted,

                                                 s/ Craig A. Cowart
                                                Craig A. Cowart (TN Bar No. 017316)
                                                Colby S. Morgan, Jr. (TN Bar No. 005556)
                                                JACKSON LEWIS P.C.
                                                999 Shady Grove Rd., Suite 110
                                                Memphis, TN 38120
                                                (901) 462-2600
                                                Email: craig.cowart@jacksonlewis.com
                                                        colby.morgan@jacksonlewis.com




Case 3:13-cv-00641-CCS Document 480 Filed 02/23/21 Page 1 of 2 PageID #: 18549
                                            D. Christopher Lauderdale (Admitted Pro Hac Vice)
                                            JACKSON LEWIS P.C.
                                            15 South Main Street, Suite 700
                                            Greenville, SC 29601
                                            Email: christopher.lauderdale@jacksonlewis.com

                                            Peter M. Wendzel (Admitted Pro Hac Vice)
                                            JACKSON LEWIS P.C.
                                            390 N. Orange Avenue, Suite 1285
                                            Orlando, FL 32801
                                            Email: peter.wendzel@jacksonlewis.com

                                            ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

         I hereby certify that I have this 23rd day of February, 2021, electronically filed the
 foregoing with the Clerk of Court using the CM/ECF system, which will automatically send an
 electronic notification of such filing to the following:

                             Martin D. Holmes (TN Bar No. 012122)
                             Peter F. Klett (TN Bar No. 012688)
                             M. Reid Estes, Jr. (TN Bar No. 009043)
                             Autumn L. Gentry (TN Bar No. 20766)
                             DICKINSON WRIGHT PLLC
                             424 Church Street, Suite 800
                             Nashville, TN 37219
                             Email: mdholmes@dickinsonwright.com
                                     pklett@dickinsonwright.com
                                     restes@dickinsonwright.com
                                     agentry@dickinsonwright.com

                             ATTORNEYS FOR PLAINTIFFS
                             Opt-in Plaintiffs and Collective Class


                                                   s/ Craig A. Cowart
                                                   ATTORNEY FOR DEFENDANTS
 4836-6380-6685, v. 1




                                    2
Case 3:13-cv-00641-CCS Document 480 Filed 02/23/21 Page 2 of 2 PageID #: 18550
